COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-311-CV


IN RE SCOTT W. RHODES                                                 RELATOR


                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      This is an original proceeding in which relator Scott W. Rhodes—a pro se

inmate incarcerated in the Texas Department of Criminal Justice-Institutional

Division (“the Department”)—challenges the trial court’s orders requiring the

Department to withdraw funds from his inmate trust account to pay for court

costs that he was ordered to pay as a result of his convictions. According to

Rhodes, the trial court violated his due process rights by rendering the order in

accordance with Texas Government Code section 501.014(e) without giving




      1
          … See Tex. R. App. P. 47.4.
him prior notice and an opportunity to be heard. The court has considered

Rhodes’s petition for writ of mandamus and is of the opinion that relief should

be denied. Accordingly, Rhodes’s petition for writ of mandamus is denied.

                                  Background

      On April 18, 2008, Rhodes was convicted in two judgments of multiple

felonies and sentenced to serve terms of confinement ranging from twelve

months to five years. One of the judgments awarded court costs of $320.00,

and the other awarded court costs of $270.00. While serving his sentences in

prison, Rhodes opened an inmate trust account provided by the Department.

On May 13, 2008, the trial court entered ex parte inmate trust fund withdrawal

orders on the two judgments. Both orders specified a formula for determining

the amount of each periodic withdrawal from Rhodes’s inmate trust account to

pay on both judgments for costs.            Each order also specified that the

withdrawals would continue until the total for each was paid.         Each order

further specified that, “on receipt of a copy of this Order, the Inmate Trust Fund

Supervisor shall withdraw money from the account of the inmate, hold same

in a separate account, and forward said money to the District Clerk of Tarrant

County.”

      The trial court’s withdrawal orders both indicate that they are based on

Texas Government Code section 501.014(f)(5), which allows the Department

                                        2
to withdraw from an inmate’s trust account any amount the inmate is ordered

to pay by order of the court, “as directed by court order in accordance with

Subsection (e).”   See Tex. Gov’t Code Ann. § 501.014(e), (f)(5) (Vernon

2004).    Subsection (e) requires that the inmate receive “notification by a

court.”   See id. § 501.014(e). The record before us establishes that each

withdrawal order directed the withdrawal of funds from Rhodes’s trust account

to pay the court fees and costs associated with each respective conviction, and

the total amount of court fees and costs for each case was specified in each

corresponding judgment.

      On or about May 23, 2008, Rhodes received a copy of the court’s

withdrawal orders in the mail. The record reflects that the first withdrawal from

his trust account occurred on June 2, 2008. He then filed his petition for writ

of mandamus.

                                  Discussion

      In his petition, Rhodes, complains that he was not afforded procedural

due process prior to the State’s withdrawal of the funds.        Specifically, he

argues that he was entitled to notice and that he “did not receive any notice of

any kind before his receipt of the above mentioned ‘withdrawal orders,’ nor any

notice after.” (emphasis added). Rhodes does not indicate how or why error

exists except to argue that the State was required to follow the garnishment

                                       3
procedures set forth in the Texas Rules of Civil Procedure prior to withdrawing

the funds from his inmate trust account, which it failed to do.           Rhodes

contends that the failure to follow the garnishment procedures resulted in a

violation of his due process rights as set forth in the United States Constitution

and the Texas Code of Criminal Procedure. See U.S. Const. amend XIV; Tex.

Code Crim. Proc. Ann. art. 1.04 (Vernon 2005). Rhodes asks this court to

enter an order vacating the two withdrawal orders because of the lack of due

process and asks us to order any money removed from his trust account be

returned to that account.

      We have already determined that orders entered pursuant to section

501.014 of the government code, such as the orders entered in this case, are

final and appealable and that, therefore, mandamus is not available. See In re

Pannell, No. 02-08-00301-CV, slip op. at 10–11 (Tex. App.—Fort Worth Feb.

25, 2009, orig. proceeding). Thus, we conclude and hold that Rhodes had an

adequate legal remedy and is therefore not entitled to mandamus relief.

Rhodes’s petition is denied.




                                            TERRIE LIVINGSTON
                                            JUSTICE

PANEL: LIVINGSTON, DAUPHINOT, and WALKER, JJ.

DELIVERED: February 25, 2009


                                        4